
	
		II
		111th CONGRESS
		2d Session
		S. 3003
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To enhance Federal efforts focused on
		  public awareness and education about the risks and dangers associated with
		  Shaken Baby Syndrome.
	
	
		1.Short titleThis Act may be cited as the
			 Shaken Baby Syndrome Prevention Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Shaken Baby Syndrome is a term used to
			 describe the constellation of symptoms, trauma, and medical conditions
			 resulting from the violent shaking, or abusive impact to the head, of an
			 infant, toddler or other young child.
			(2)Shaken Baby Syndrome is a form of child
			 abuse affecting between 1,200 and 1,600 children every year.
			(3)Children who are age 1 or younger accounted
			 for over 40 percent of all child abuse and neglect fatalities in 2007, and
			 children who are age 4 or younger accounted for nearly 77 percent of all child
			 abuse and neglect fatalities in 2007.
			(4)The most recent National Child Abuse and
			 Neglect Data System figures reveal that almost 794,000 children were victims of
			 abuse and neglect in the United States in 2007. That abuse and neglect caused
			 unspeakable pain and suffering to the Nation’s most vulnerable citizens.
			(5)It is estimated that between one-quarter
			 and one-third of Shaken Baby Syndrome victims die as a result of their
			 injuries, while one-third suffer permanent, severe disabilities including
			 paralysis, seizures, loss of hearing or vision, cognitive impairments, and
			 other disabilities, often resulting in a lifetime of extraordinary medical,
			 educational, and care expenses.
			(6)Shaken Baby Syndrome is preventable.
			 Prevention programs have demonstrated that educating new parents and other
			 caregivers about the danger of shaking young children, healthy strategies for
			 coping with infant crying, infant soothing skills, and how to protect children
			 from injury can bring about a significant reduction in the number of cases of
			 Shaken Baby Syndrome.
			(7)Efforts to prevent Shaken Baby Syndrome are
			 supported by child welfare and advocacy groups across the United States,
			 including many groups formed by parents and relatives of children who have been
			 killed or injured by the syndrome.
			(8)Education programs have been shown to raise
			 awareness about Shaken Baby Syndrome and provide critically important
			 information about the syndrome to parents, caregivers, child care providers,
			 child protection employees, law enforcement personnel, health care
			 professionals, and legal representatives.
			(9)Education programs can give parents healthy
			 strategies for dealing with a crying infant and change the knowledge and
			 behavior of parents of young children.
			3.Public health campaign
			(a)In general
				(1)DevelopmentThe Secretary of Health and Human Services
			 (referred to in this Act as the Secretary), acting through the
			 Director of the National Center for Injury Prevention and Control of the
			 Centers for Disease Control and Prevention, the Director of the National
			 Institute of Child Health and Human Development, the Director of the Maternal
			 and Child Health Bureau of the Health Resources and Services Administration,
			 and the Director of the Office of Child Abuse and Neglect in the Administration
			 for Children and Families, shall develop an effective national Shaken Baby
			 Syndrome public health campaign.
				(2)InformationThe public health campaign shall inform the
			 general public, and new parents, child care providers and other caregivers of
			 young children, health care providers, and social workers, among others, about
			 brain injuries and other harmful effects that may result from shaking, or
			 abusive impact to the head, of infants and children under age 5, and healthy
			 strategies to cope with a crying infant and related frustrations, in order to
			 help protect children from injury.
				(3)CoordinationIn carrying out the public health campaign,
			 the Secretary shall also coordinate activities with providers of other support
			 services to parents and other caregivers of young children.
				(b)Activities
				(1)In generalIn carrying out the public health campaign,
			 the Secretary shall carry out the activities described in paragraphs (2)
			 through (4).
				(2)National action plan and
			 strategiesThe Secretary
			 shall—
					(A)develop a National Action Plan and
			 effective strategies to increase awareness of opportunities to prevent Shaken
			 Baby Syndrome through activities that comprehensively and systematically
			 provide information and instruction about healthy strategies for parents and
			 other caregivers concerning how to cope with a crying infant and related
			 frustrations; and
					(B)coordinate the Plan and effective
			 strategies with evidence-based strategies and efforts that support families
			 with infants and other young children, such as home visiting programs and
			 respite child care efforts, which have a role to play in prevention of the
			 syndrome.
					(3)Communication, education, and
			 trainingThe Secretary shall
			 carry out communication, education, and training about Shaken Baby Syndrome
			 prevention, including efforts to communicate with the general public by—
					(A)disseminating effective prevention
			 practices and techniques to parents and caregivers through maternity hospitals,
			 child care centers, organizations providing prenatal and postnatal care,
			 organizations providing programs for fathers, and organizations providing
			 parenting education and support services;
					(B)(i)producing evidence-based educational and
			 informational materials in print, audio, video, electronic, and other media,
			 giving special attention to educating young men and English language learners
			 through the materials; and
						(ii)coordinating activities carried out under
			 clause (i) with national and Federal awareness activities, such as the
			 activities accompanying Shaken Baby Awareness Week, to the extent possible;
			 and
						(C)carrying out Shaken Baby Syndrome training,
			 which shall aim—
						(i)to ensure that primary care providers, home
			 visitors, parent educators, child care providers, foster parents and others
			 involved in the care of young children, and nurses, physicians, and other
			 health care providers, are aware of ways to prevent abusive head trauma and
			 other forms of child maltreatment, and the need to secure immediate medical
			 attention in cases of abusive head trauma; and
						(ii)to provide health care providers and early
			 childhood educators with the knowledge, skills, and materials to simply,
			 quickly, and effectively educate parents, including adoptive and foster
			 parents, as well as others who are caregivers of young children, about infant
			 crying and thus reduce abuse.
						(4)Supports for parents and
			 caregivers
					(A)In generalThe Secretary, in consultation with the
			 Shaken Baby Awareness Advisory Council, shall work to ensure that the parents
			 and caregivers of children are connected to effective supports through the
			 coordination of existing programs and networks or the establishment of new
			 programs.
					(B)SupportsTo the extent practicable, the supports
			 provided under this paragraph shall include the provision of a 24-hour phone
			 hotline, and the development of an Internet website for round-the-clock
			 support, for—
						(i)parents and caregivers who struggle with
			 infant crying and related concerns;
						(ii)parents and caregivers of surviving
			 children who suffer serious injuries as a result of shaking or an abusive
			 impact to the head, as a young child; and
						(iii)parents and family members of children who
			 do not survive such shaking or abusive impact.
						(c)Shaken baby awareness advisory
			 council
				(1)EstablishmentThere is established a Shaken Baby
			 Awareness Advisory Council (referred to in this subsection as the
			 Council).
				(2)MembershipThe Council shall be composed of members
			 appointed by the Secretary, not later than 6 months after the date of enactment
			 of this Act, including, to the maximum extent possible, representatives
			 from—
					(A)Shaken Baby Awareness advocacy
			 organizations, including groups formed by parents and relatives of
			 victims;
					(B)child protection advocacy
			 organizations;
					(C)organizations involved in child protection
			 and child maltreatment prevention;
					(D)disability advocacy organizations;
					(E)pediatric medical associations;
					(F)psychologists, child development
			 professionals, or family studies professionals;
					(G)professional associations or institutions
			 involved in medical research related to abusive head trauma;
					(H)academic institutions;
					(I)parenting support organizations, including
			 those providing programs targeted towards fathers;
					(J)organizations who come in contact with
			 families and caregivers of infants, toddlers, and other young children;
			 and
					(K)other Federal and State agencies involved
			 in child abuse prevention activities.
					(3)Period of appointment; vacancies
					(A)Period of appointmentThe Secretary shall, after consultation
			 with the members of the Council initially appointed by the Secretary under
			 paragraph (2), determine and establish the term of service on the Council that
			 shall apply to all current and future members.
					(B)VacanciesAny vacancy in the Council shall not affect
			 the powers of the Council, but shall be filled in the same manner as the
			 original appointment.
					(4)DutiesThe Council shall meet at least
			 semi-annually—
					(A)to develop recommendations regarding the
			 National Action Plan and effective strategies described in subsection (b)(2);
			 and
					(B)to develop recommendations related to
			 support services for families and caregivers of young children.
					(5)Personnel
					(A)Travel expensesThe members of the Council shall not
			 receive compensation for the performance of services for the Council, but shall
			 be allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Council. Notwithstanding
			 section 1342 of title 31, United States Code, the Secretary may accept the
			 voluntary and uncompensated services of members of the Council.
					(B)Detail of government
			 employeesAny Federal
			 Government employee may be detailed to the Council without reimbursement, and
			 such detail shall be without interruption or loss of civil service status or
			 privilege.
					(6)Termination of committeeSection 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Council. The Secretary
			 shall terminate the Council when the Secretary determines, after consultation
			 with the Council, that it is no longer necessary to pursue the goals and carry
			 out the activities of the Council.
				4.Study on data collection
			(a)In generalThe Director of the Centers for Disease
			 Control and Prevention shall conduct a study that—
				(1)identifies current data collected on Shaken
			 Baby Syndrome;
				(2)determines the feasibility of collecting
			 uniform, accurate data from all States regarding—
					(A)incidence rates of Shaken Baby
			 Syndrome;
					(B)characteristics of perpetrators of Shaken
			 Baby Syndrome, including age, gender, relation to victim, access to prevention
			 materials and resources, and history of substance abuse, domestic violence, and
			 mental illness; and
					(C)characteristics of victims of Shaken Baby
			 Syndrome, including gender, date of birth, date of injury, date of death (if
			 applicable), and short- and long-term injuries sustained; and
					(3)identifies what would be needed in order to
			 establish a national collection of data on Shaken Baby Syndrome, including
			 examining the possibility of integrating the data collection into an
			 appropriate, existing (as of the date of the identification) national data
			 collection system, and determining what would be needed to accomplish that
			 integration.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $500,000.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act, except section 4,
			 $10,000,000 for fiscal year 2011 and such sums as may be necessary for each of
			 fiscal years 2012, 2013, and 2014.
		
